Title: To James Madison from William Vans Murray, 27 July 1801
From: Murray, William Vans
To: Madison, James


No. 11.
Sir
Paris 27th. July 1801
This Day I have the Honour to receive your Two Letters of 21st. May and of 1st. June.
The last contains my Letter of Recall, as Minister Resident near the Batavian Republic.
It was my Intention to ask Leave to return as soon as the Negotiation with which I alone am now charged here had been finished. Considerations of Delicacy withheld me from soliciting this Favour of the President, pending the Negotiation; for had it failed, some Want of Zeal would perhaps have been imputed to me.
I submit with Pleasure to the Will of the President, as far as I am its Object, but as I am convinced by some Experience in the Affairs at the Hague, that a public Minister may be useful, and even save to Individuals a greater Expence than his Salary, and as Mr. Van-Polanen has returned to his Post near the United States, I sincerly wish that the Question might be re-examined, and another Minister sent; at least during the War, and till the political and commercial Relations of the Batavian Republic assume a more determined Form. I doubt, Sir, if, during these times, the Correspondence of the Consuls from the Ports can be a Substitute for the personal Activity and Conversation of a Minister at the Hague. If the Consul have to make personal Application on each Case that demands Attention, he ought to charge his Expences and a Commission: If he do not make a personal Application, the Affairs must fall into the Hands of Ship-Brokers and Attornies, who will charge in the true Style of Ship-Brokers and Attornies. If there be a Connexion between Individual Profits and Facilities and National Gain, I believe it would be Œconomy to send a Minister. Were the Seat of Government at Amsterdam, the Argument would be less strong; Were there but one great Port, the Inconvenience would be less—but as Things are I believe that a Minister saves twice his Salary to those concerned in Trade. Perhaps, it is true, that my Respect for the Dutch may a little influence my View of what is no longer a Question; but in Addition to what I have said in Respect to Expence, I ought to assure you, Sir, that I believe that they will feel a deep Mortification in the Withdrawal of a great & rising Friend, at a Moment when their Misfortunes and doubtfull State have made them sensible, and when they are struggling for Respectability.
I shall endeavour faithfully to execute your Orders in all Respects, as soon as I return to the Hague; and as the French Ministers plenipotentiary assure me that the Exchange will be made in a few Days, I hope to be at the Hague and to embark in a few Weeks.
I shall draw from the Bankers on the Principle of an Outfit. My just Pride, as One of the Three late Envoys here, my Right to a fair Gain, and the Silence of Government on my Application upon this Point will, I believe, Sir, justify me in your Judgment: immediately on my Return, I shall have the Honour of waiting on you. I have the Honour to be with high Respect Sir Your most obedient humble Servant
W. V. Murray.
P. S. Our Squadron under Commodore Dale entered Gibraltar on the 1st. inst. and left it about the 3d. There were Two Tripoline Vessels of War there, on their Entry, who assured them that they had not captured any of our Vessels. I heartily rejoice in this Display, not only of the Marine faculties of the United States, but of that Energy of System, without which the First is useless.
2d. P. S. Paris 6 Augt. I am just informed to my great surprise that the French Government knew of my recall long before I did!
 

   
   RC (DNA: RG 59, DD, Netherlands, vol. 4); FC (DLC: Murray Papers). RC marked triplicate; in a clerk’s hand, except for Murray’s signature and second postscript; docketed by Wagner.



   
   In his commonplace book Murray confided: “It was a gauche thing to recall me before an end to this negotiation … had this affair failed, they wd. have said I intentionally spoiled it! from ill humor to Mr. Jefferson! … Govt. has saved me this delicacy!” (quoted in Hill, William Vans Murray, p. 212).



   
   R. G. van Polanen, a Dutch refugee, came to Philadelphia in 1795 to escape royalist persecution. The next year the Batavian Republic appointed him minister to America (ibid., p. 47 and n. 5).


